


110 HR 5505 IH: Black Metropolis District National

U.S. House of Representatives
2008-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5505
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2008
			Mr. Rush introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to conduct a
		  study to determine the feasibility of designating the study area as the Black
		  Metropolis District National Heritage Area in the State of Illinois, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Black Metropolis District National
			 Heritage Area Study Act.
		2.
			 FindingsCongress finds the
			 following:
			(1)The Black Metropolis district on Chicago,
			 Illinois’ South Side has a cohesive and distinctive history as well as an
			 important streetscape that distinguishes the area as worthy of designation as a
			 National Heritage Area.
			(2)The historic features of Chicago’s Black
			 Metropolis District predate the Great Migration of 1916–1919 and illustrate its
			 influence on African-American life in Chicago and the Nation as a result of
			 this demographic phenomenon in which 500,000 African-Americans migrated to the
			 North in search of work and other opportunities, with 50,000 of that aggregate
			 relocating in Chicago.
			(3)The Black Metropolis, as a setting,
			 witnessed some of the finest accomplishments in African-American contributions
			 to Chicago, the State of Illinois, and the Nation, while its legally and
			 socially proscribed citizens challenged their environment and their Nation to
			 fulfill its promise as a place of opportunity for all.
			(4)These contributions and accomplishments
			 fall into the following main categories:
				(A)Business and
			 Entrepreneurial PursuitsWith
			 State Street developing as the Black Metropolis District’s “Wall Street”, the
			 area produced two of the largest Black banking operations in the Nation in the
			 Binga State and Douglass National Banks and scores of smaller businesses
			 ranging from print shops to restaurants to clothing stores to hair salons and
			 barbershops.
				(B)Culture and
			 AestheticsThe area emerged
			 as a musical mecca ranging from jazz to gospel to delta and urban blues to
			 rhythm and blues and was home for institutions such as the George Cleveland
			 Hall Branch Library, which nurtured literary giants such as Langston Hughes,
			 the South Side Community Arts Center, and the DuSable Museum of African
			 American History and Culture.
				(C)EducationThe area includes the first public
			 secondary school in the State of Illinois built specifically to accommodate the
			 educational needs of African-American students, which opened in 1934 at 4934
			 South Wabash Avenue and was named in honor of Chicago’s first non-native
			 inhabitant and trader, Jean Baptiste Pointe du Sable, a Black man from Haiti,
			 and whose illustrious graduates include Nat “King” Cole and Chicago Mayor
			 Harold Washington.
				(D)Governance and
			 PoliticsFrom its political
			 bases in the area’s Second Ward and the First Congressional District, Chicago’s
			 Black Metropolis proved itself a political center for all African-Americans,
			 producing the first African-American to sit in Congress in the 20th Century,
			 the Honorable Oscar DePriest, as well as the first African-American Democratic
			 congressman, the Honorable Arthur W. Mitchell, succeeded by Honorable William
			 L. Dawson, the Honorable Ralph H. Metcalfe, the Honorable Bennett M. Stewart,
			 and the Honorable Harold Washington, later the city’s first elected
			 African-American mayor, and the Honorable Charles A. Hayes.
				(E)Health
			 CareThe area includes
			 Provident Hospital, founded in 1891 by the brilliant African-American surgeon
			 Dr. Daniel Hale Williams and site of the first successful suturing of the human
			 heart by Dr. Williams in 1893.
				(F)LaborThe area was home to millions of unskilled
			 and semi-skilled African-American workers, including the packinghouse workers
			 who arrived during the Great Migration and constituted 25 percent of the
			 stockyards work force during World War I, and the Pullman porters who
			 represented a full 20 percent of the Nation’s African-American workforce during
			 the early 1900s.
				(G)Military Life
			 and PatriotismAfrican-American men enlisted in the Union
			 Army on the grounds of Camp Douglass within the Black Metropolis District as
			 part of the 29th Infantry Regiment of the United States Colored Troops, and a
			 generation later trained at the Eighth Regiment Armory nearby before embarking
			 for France as part of what President Wilson referred to as the great crusade to
			 “make the world safe for democracy” during the World War I.
				(H)Recreation and
			 Competitive SportsEarly on,
			 the Nation’s most popular sports: baseball, boxing, football, track and
			 basketball, enjoyed support from the Black Metropolis’ population and drew
			 participants who earned widespread recognition such as Rube Foster, a native
			 Chicagoan, who founded the Negro Baseball League and its local team, the
			 American Giants.
				(I)Religion and
			 Church ActivismThe area
			 includes Quinn Chapel African Methodist Episcopal (A.M.E) Church, an antebellum
			 center of abolitionist activity, and a major station on the Underground
			 Railroad, and with emancipation, there was another religious movement to
			 provide and protect the civil rights of all citizens led by Black Metropolis
			 churches such as Quinn Chapel and Bethel A.M.E.
				(J)Social Justice
			 and Civil RightsIt was from
			 within the Black Metropolis District in the early 20th century that Ida B.
			 Wells-Barnett waged her crusade for justice for African-Americans and women and
			 worked to establish the first National Association for the Advancement of
			 Colored People branch in that group’s national network in 1912.
				(K)StreetscapesThe area includes many historic locations,
			 including those along State Street and 35th Street, ranging from the Overton
			 Hygienic Manufacturing Building at 3617 South State Street and the Chicago Bee
			 Building at 3647 South State Street (both designated as Chicago City Landmarks)
			 to Liberty Life Insurance Company at 3501 South Parkway and a monument and park
			 dedicated to United States Senator Stephen Douglas (designated as a State
			 Landmark) at Lake Park Avenue and 35th Street, green and public spaces,
			 stretching from Chicago’s lakefront to historic park and boulevard systems to
			 the West, and is now the proposed site for the 2016 Olympics in the City of
			 Chicago’s bid to host this event.
				3.DefinitionsIn this Act:
			(1)Heritage
			 areaThe term Heritage
			 Area means the Black Metropolis District National Heritage Area.
			(2)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			(3)Study
			 areaThe term study
			 area means the region bounded as follows:
				(A)18th Street on the North and 22nd Street on
			 the South, from Lake Michigan on the East to Wentworth Avenue to the
			 West.
				(B)22nd Street on the North to 35th Street on
			 the South, from Lake Michigan on the East to the Dan Ryan Expressway on the
			 West.
				(C)35th Street on the North and 47th Street on
			 the South, from Lake Michigan on the East to the B&O Railroad (Stewart
			 Avenue) on the West.
				(D)47th Street on the North to 55th Street on
			 the South, from Cottage Grove Avenue on the East to the Dan Ryan Expressway on
			 the West).
				(E)55th Street on the North to 71st Street on
			 the South, from State Street on the West to Cottage Grove Avenue/South Chicago
			 Avenue on the East.
				4.Black metropolis
			 district national heritage area study
			(a)In
			 GeneralThe Secretary, in
			 consultation with the managers of any Federal land within the Heritage Area,
			 appropriate State and local governmental agencies, and any interested
			 organizations, shall conduct a study to determine the feasibility of
			 designating the study area as the Black Metropolis District National Heritage
			 Area.
			(b)RequirementsThe study shall include analysis,
			 documentation, and determinations on whether—
				(1)the study area—
					(A)has an assemblage of natural, historic,
			 cultural, educational, scenic, or recreational resources that together are
			 nationally important to the heritage of the United States;
					(B)represents distinctive aspects of the
			 heritage of the United States worthy of recognition, conservation,
			 interpretation, and continuing use;
					(C)is best managed through agreements between
			 public and private entities at the local or regional level;
					(D)reflects traditions, customs, beliefs, and
			 folklife that are a valuable part of the heritage of the United States;
					(E)provides outstanding opportunities to
			 conserve natural, historical, cultural, or scenic features;
					(F)provides outstanding recreational and
			 educational opportunities; and
					(G)has resources and traditional uses that
			 have national importance;
					(2)residents, business interests, nonprofit
			 organizations, the Federal Government (including relevant Federal land
			 management agencies), and State, local, and tribal governments within the study
			 area—
					(A)are involved in the planning; and
					(B)have demonstrated significant support
			 through letters and other means for designation and management of the Heritage
			 Area; and
					(3)the study area has been identified and
			 supported by the public, private business, and local and State agencies.
				5.ReportNot later than 3 fiscal years after the date
			 on which funds are made available to carry out the this Act, the Secretary
			 shall submit to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the Senate
			 a report that describes the findings, conclusions, and recommendations of the
			 Secretary with respect to the study.
		
